Title: To James Madison from J. A. P. Poutingon, 30 January 1811 (Abstract)
From: Poutingon, J. A. P.
To: Madison, James


30 January 1811, Philadelphia. Submits to JM several “reflexions” originally published in the Philadelphia Tickler, the Boston Columbian Centinel, and the Boston Democrat, the last two dealing with coastal fortifications and flying artillery. Asserts that no one can prove that a successful invasion of Great Britain is impossible or that invasion forces prepared by Napoleon might not be used against the U.S. Argues that the U.S. has no reason to believe that it will be treated differently from any other nation and that no one has ever proved that harbor fortifications are a waste of money. Points out that these publications show his desire to serve the U.S. and suggests that it is customary to reward such services. Asks JM to take into consideration that he is a foreigner, blind in one eye, without property, “and without any other capacity, than my professional of a military man of Cavalry.” Seeks JM’s support for his scheme to establish a military academy in Boston, for which he encloses a prospectus requesting payment of $10.
